Citation Nr: 9907893	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  96-18 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased evaluation for a right 
shoulder disability, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Leroy Walker



ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
October 1954.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1994, 
from the Philadelphia, Pennsylvania, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The veteran resides 
in Florida for part of the year.  His claim has been 
forwarded by the St. Petersburg RO.

The Board notes that the veteran has claimed a total rating 
due to individual unemployability resulting from service 
connected disability.  He advanced this claim in a statement 
submitted in December 1995.  The matter is referred to the RO 
for further adjudication.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran has tinnitus as a result of acoustical trauma 
experienced while on active duty in the U.S. Army.

3.  The veteran's right shoulder disability is currently 
manifested by severe limitation of motion, weakness, and 
pain.

4.  There is no medical evidence of ankylosis of the right 
shoulder joint or nonunion or fibrous union of the humerus, 
or limitation of motion to within 25 degrees of the side.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred during active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 and Supp. 1998); 
38 C.F.R. § 3.303 (1998).

2.  The criteria for an increased evaluation, in excess of 40 
percent, for a right shoulder joint are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 and Supp. 1998); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5200, 5201, 5202 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for tinnitus.

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 and Supp. 1998); that is, he has presented a claim that 
is plausible.  He has not alleged that any records of 
probative value that may be obtained and which have not 
already been associated with his claims folder are available.  
The Board accordingly finds that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991 and Supp. 1998), 
has been satisfied.

A review of the veteran's service medical records is negative 
for complaints of, treatment for, or diagnosis of hearing 
loss or tinnitus.  The veteran has complained, on numerous 
occasions, that his service medical records were destroyed in 
the 1973 fire at the National Personnel Records Center 
(NPRC).  This does not appear to be the case, as the 
veteran's service medical records have been contained in the 
VA claims folder since December 1954.  He first filed a claim 
for disability compensation in November 1954, immediately 
following his separation from service.  He separation 
examination, which is of record, indicates hearing within 
normal limits, 15/15.

VA outpatient treatment reports, dated in August 1995, show 
the veteran reporting tinnitus and hearing loss.  He gave a 
history of exposure to acoustical trauma as an artilleryman 
during the Korean war.  Examination showed normal tympanic 
membranes.  The impression was tinnitus secondary to acoustic 
trauma, service connected.

The Board notes the veteran's testimony at his central office 
hearing, conducted in September 1998.  He reported that 
during the Korean war he served as a forward observer and 
radio telephone operator (RTO).  He reported that he did not 
notice hearing loss at this time, as he was calling for fire 
at the front lines.  The firing pieces were two to three 
miles to the rear.  At the end of the war, he stated that he 
returned to his battery and performed duties in a 155mm 
howitzer section.  He testified that his position was as 
Number 1 man, and that he pulled the lanyard which fired the 
piece.  He reported that, at this time, his unit fired an 
extraordinary number of missions in order to use up 
stockpiled ammunition.  He attributes his hearing loss and 
tinnitus to this period of his service.

The Board finds the veteran's testimony regarding the 
etiology of his tinnitus to be convincing.  Although his 
service medical records show no hearing disability at 
separation, he has given convincing testimony of exposure to 
acoustical trauma.  Additionally, VA examiners have rendered 
an opinion which states that his tinnitus is related to 
acoustical trauma.  There is no evidence of intercurrent 
acoustical trauma.  Therefore, a grant of service connection 
for tinnitus is in order.



2.  Entitlement to an increased evaluation for a right 
shoulder disability, currently evaluated as 40 percent 
disabling.

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the right shoulder disability have been properly developed.  
There is no indication that there are additional pertinent 
records which have not been obtained.  No further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

The appellant claims that his right shoulder disability has 
worsened and warrants an increased disability rating.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (1998).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Service connection for a right shoulder disability was 
granted via a rating decision of July 1995.  An evaluation of 
noncompensable was assigned.  A rating decision of December 
1995 raised this evaluation to 40 percent.

A review of the pertinent medical evidence of record shows 
the veteran at a VA outpatient treatment clinic in August 
1995.  He complained of pain in the right shoulder of 9 on a 
scale of 1-10.  He was noted to have a right rotator cuff 
tear.  

The Board notes the veteran's testimony at his personal RO 
hearing in June 1996.  He stated that he puts heat or ice on 
his shoulder when it gets really bad.  He stated that his arm 
is locked.  He stated that he tried to work driving a small 
truck for his son, but he could not do it because of the 
constant turning and getting in and out of the truck.  He 
demonstrated forward flexion of approximately 90 degrees, and 
abduction of 45 degrees.  He stated that over the years he 
has become ambidextrous to compensate for his injury.

The report of a VA joints examination, conducted in December 
1996, shows the veteran giving a history of increased pain in 
the right shoulder beginning eight years prior to 
examination.  He stated that he uses his left upper extremity 
more extensively to compensate for pain on the right.  He 
reported increased symptoms if he sleeps or lies on his right 
arm.  He stated that he has difficulty driving and dressing, 
and that symptoms will sometimes awaken him from sleep.  He 
reported increased symptoms with cold.  He noted that he 
sometimes experiences numbness in the right upper extremity.  
He reported that he was not on medications, that he disliked 
medications, and that he would rather just tolerate the pain.  
There was objective evidence of pain when the veteran donned 
his shirt.

Examination showed no swelling or erythema.  There was 
evidence of wasting over the upper anterior shoulder region 
in what would be the portion of the rotator cuff and possibly 
the anterior deltoid and over the upper posterior shoulder, 
possibly the supraspinatus area.  The veteran had a tendency 
to have a head forward position.  

Range of motion for the right shoulder was flexion 30 
degrees, extension 22 degrees, 0 external rotation, internal 
rotation 30 degrees, abduction 45 degrees, adduction 20 
degrees.  There was palpable crepitus over the right shoulder 
with motion.  There was tenderness with palpation over the 
acromioclavicular joint as well as over the right rotator 
cuff region.  Motor strength of the upper extremity was 4-
4+/5, but only 3-/5 over the shoulder due to limitation of 
motion.

X-ray examination showed degenerative osteoarthritis of the 
right shoulder, diffuse degenerative changes, and narrowing 
of the acromiohumeral space.  The impression given was 
degenerative joint disease and limited range of motion.

Private medical records, dated in January 1998, show the 
veteran's private physician noting that X-ray examination 
confirmed osteoarthritis of the shoulder, and that MRI scan 
further confirmed that the very arthritic acromioclavicular 
(AC) joint had enlarged, and was impinging the rotator cuff 
tendon.  In addition there was arthritis of the glenohumeral 
joint.  The MRI also showed the possibility of aseptic 
necrosis.  He stated that this meant that the blood supply to 
parts of the ball and socket arrangement might not be getting 
enough circulation so that the bone was in danger of 
collapsing like a ball dented in.  This would lead to a 
particularly resistant form of osteoarthritis.  He noted that 
treatment for that condition would be replacement of the 
shoulder joint.

He went on to state that the avascular necrosis was not 
severe, and that he believed that the shoulder could be made 
far more functional and symptoms minimized without shoulder 
replacement.  He suggested a decompression by taking part of 
the shoulder bone and part of the distal clavicle to decrease 
the pinching on the rotator cuff tendon.  He reported that at 
the same time he would be able to visually inspect the 
rotator cuff and see if there were small tears which did not 
show on the MRI.  He reported that the earlier rotator cuff 
seemed to have healed, based on the MRI.

The physician stated that he believed the veteran could begin 
using the shoulder almost immediately after the recommended 
arthroscopic surgery, but that full rehabilitation would 
require extended physical therapy.

VA treatment records, dated in August 1998, show the veteran 
complaining of pain with any type of activity, difficulty 
sleeping, and a significant loss of range of motion and 
strength over the prior three years.  X-ray examination 
showed significant glenohumeral arthritis, with an inferior 
large numeral osteophyte.  There was some AC joint arthritis 
as well as some riding of the humerus indicating cuff 
arthropathy.

Physical examination showed he could only forward flex to 
about 45 degrees.  Abduction was about the same.  He was 
extremely weak on rotator cuff testing.  The examiner 
commented that he appeared to have an old rotator cuff tear 
and possibly more, as well as significant glenohumeral 
arthritis indicative of cuff arthropathy.  He stated that a 
subacromial decompression might ease his pain, but would not 
help his function.  He opined that a shoulder replacement 
would not improve his function but should be considered a 
salvage procedure should his pain become unacceptable.

The Board notes the veteran's testimony at his Central Office 
hearing, conducted in September 1998.  He stated that he has 
numbness in the arm when he sleeps at night.  He reported 
that he has pain if he tries to extend his arm out.  He 
reported that he has tried to compensate by using his left 
arm as much as possible.  He stated that his private 
physician has recommended that he undergo surgery to scrape 
the bone in the socket joint.  He stated that he did not want 
a shoulder replacement.  He reported that he sometimes gets 
swelling in the right elbow joint, and that he receives 
cortisone shots as treatment.  He reported that his physician 
told him that this could be caused by numerous things, 
including lack of circulation.

He reported difficulty driving a car due to shoulder pain.  
He stated he won't drive in traffic anymore.  A friend of the 
veteran's testified that he has noticed that the veteran has 
experienced increased difficulties with his shoulder 
disability.  The veteran reported that he has difficulty 
dressing and that his wife assists him when he is putting on 
coats or long sleeved shirts.  He stated that he could not 
pick up anything of consequence with his right hand.  He 
reported that he could write, but that there is no strength 
in the hand and that he could not shake hands.  He reported 
that he has taught himself to shave, write, and throw with 
his left hand.  He stated that he can't elevate his shoulder 
at all, that it is frozen in a form of ankylosis and that any 
movement causes pain.

The veteran's right shoulder disability is currently 
evaluated under 38 C.F.R. § 4.71a Diagnostic Code 5201, for 
limitation of motion of the arm.  Diagnostic Code 5201 
provides for a 20 percent for limitation of motion at 
shoulder level.  A 30 percent evaluation is assigned if there 
is limitation of motion midway between the side and the 
shoulder level involving the dominant arm.  A 40 percent is 
assigned if there is limitation of motion to 25 degrees from 
the side of the dominant arm.

A 40 percent evaluation is also assigned for ankylosis (bony 
fixation) of the scapulohumeral articulation, in an 
intermediate angle between favorable and unfavorable under 
Diagnostic Code 5200.  A 50 percent evaluation is assigned if 
there is ankylosis of the scapulohumeral articulation in an 
unfavorable angle, with abduction limited to 25 degrees from 
the side for the major arm.  A 50 percent rating is assigned 
for fibrous union of the humerus on the dominant side under 
Diagnostic Code 5202.  A 60 percent is assigned if there is 
nonunion, and an 80 percent is assigned if there is loss of 
the humeral head.  

The Board concludes that the objective medical evidence of 
record indicates that the veteran's shoulder disability is 
manifested by a severely restricted range of motion, 
weakness, and pain on use.  The recent private and VA medical 
records show no finding of ankylosis of the right shoulder 
joint.  On examination in August 1998, forward flexion was 
possible to 45 degrees and abduction was approximately the 
same.  It cannot be said that the veteran's right shoulder 
joint is ankylosed in an unfavorable angle or that it results 
in abduction limited to 25 degrees from the side.  The 
medical evidence of record does not indicate fibrous union, 
nonunion, or loss of the head of the humerus, as would be 
required for an increased evaluation under Diagnostic Code 
5202.

The U.S. Court of Appeals for Veterans Claims (Court) 
addressed the case where a veteran makes factual assertions 
regarding pain and weakness within the musculoskeletal system 
in Deluca v. Brown, 6 Vet. App. 321, 324 (1993).  An analysis 
must be made of whether the pertinent regulations entitle the 
veteran to an increased rating to the extent pain and 
weakness cause additional disability beyond that reflected in 
limitation of motion.  A disability rating may be based on 
functional loss due to pain, supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (1998).  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  The regulations further provide that in rating 
disabilities of the joints, inquiry will be directed to 
considerations of more movement than normal, less movement 
than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45 
(1998).  The Board has considered these provisions and finds 
that an increased rating is not warranted under these 
provisions as the reported weakness and pain on use are not 
tantamount to limitation of motion to 25 degrees from the 
side or ankylosis or fibrous union..


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to an increased evaluation, in excess of 40 
percent, for a right shoulder disability is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 
- 10 -


- 1 -


